DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “the supporting rod” in line 5.  There is insufficient antecedent basis for this limitation in the claim. Applicant has not claimed supporting rod prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis. Examiner believes that this language should read “a supporting rod”.
Claims 8, 13-14 are rejected as containing the same indefiniteness issues as above in claim 7, from which these claims depend. 
Claim 14 recites the limitation “the balancing weight” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Applicant has not claimed balancing weight prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis. Examiner believes that this language should read “a balancing weight”.
Claim 15 recites the limitation “the mounting seat” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Applicant has not claimed mounting seat prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis. Examiner believes that this language should read “a mounting seat”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN-205688223-U). 
 Regarding claims 1-3, referring to annotated Figures 7 and 8, Yang et al. teaches a washing machine with an inner drum (inner tube 4) which is an enclosed container  to store water (see [0030]) with a door (see annotated Fig 8); a plurality of lifting ribs (protective covers 8) arranged on a drum side wall; a hollow portion arranged inside each 2) that corresponds and communicates with the hollow portion of each of the lifting ribs, is formed in the side wall of the inner drum; a sealing valve (water switch device 14, Fig 8) located inside each of the lifting ribs arranged at the drainage port; and during a high-speed rotation of the inner drum, a valve body (pressure plate 6) of the sealing valve moves along a radial direction to a center of the inner drum under an action of a centrifugal force (particularly in the moment when the valve begins to rotate, valve would be seen moving along the radial direction towards the center of the drum), to open the drainage port formed in the side wall of the inner drum (see [0008], [0017], [0030]); a gap formed between a bottom portion of each of the lifting ribs and the side wall of the inner drum, and the gap constitutes a water flow passage; wherein the drainage port enables the hollow portion of each of the lifting ribs to communicate with outside, so as to discharge washing water flowing into the hollow portion of each of the lifting ribs through the 
    PNG
    media_image1.png
    697
    510
    media_image1.png
    Greyscale
drainage port (see annotated Fig 7).

    PNG
    media_image2.png
    570
    856
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 4-6 and 9-12 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the closest prior art Yang et al. (CN-205688223-U) teaches that the sealing valve (water switch device 14) comprises the valve body (pressure plate 6) and a balancing weight (counter weight 12). 
Yang et al. neither teaches nor fairly suggests that the valve body and the balancing weight are fixedly connected with two ends of a supporting rod, and that a middle portion of the supporting rod is in contact with the inner drum, so that, during the high-speed rotation of the inner drum, the balancing weight moves up and down along the radial direction of the inner drum under the action of the centrifugal force, and the valve body are lifted by the supporting rod to generate a displacement opposite to a motion direction of the balancing weight along the radial direction of the inner drum.
          Claims 5-6 and 9-12 are in condition for allowance as they are dependent on base claim 4.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

6) of the sealing valve (water switch device 14) is mounted on the mounting seat (see Fig 7) and is movable along the radial direction of the inner drum (as detailed previously).
Yang et al. neither teaches nor fairly suggests that a first end of the valve body penetrates out of the mounting seat and is connected with an end portion of the supporting rod, and a second end of the valve body is arranged corresponding to the drainage port formed in the side wall of the inner drum.
Claim 8, 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711                 


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711